Title: From Thomas Jefferson to William Short, 26 March 1800
From: Jefferson, Thomas
To: Short, William



Dear Sir.
Philadelphia Mar. 26. 1800.

I never learned till last night that our Executive are sending off a vessel from New York for France, & that this morning’s post is the last which can reach her before her departure. I have therefore barely time to inform you that I am writing you a long letter containing a comprehensive view of all your affairs here under my care. in the mean time I may shortly mention the single particular which has  been the most doubtful: I mean the 9. M. D. of this 4. M. were recieved from the person who had misapplied it, and were invested in our new 8. per cents. the balance remaining in the hands of the government stands sufficiently engaged by them to secure you, and I prevailed on them to invest it in the same funds, to be delivered to you on the decision of their suit against E.R. till which they will not deliver it up. I understand this will be decided this spring. they hold it on this single condition ‘that if he proves he was regularly your agent, not merely theirs, they will not be bound to pay it.’ I have in due time laid before them every thing you had communicated to me looking like an authorization from you to E.R. and I have obtained a written declaration from the Secretary of state, on view of all that, that they consider the government as liable to you for the money unless something more full & express be produced by him at the trial. I have also obtained an acquiescence at least, and almost an agreement, that interest is to be allowed in this case, though not the practice of the treasury to allow it. I think it conceded on the circumstances of this case. as to this & every thing else I shall write you fully by a flag ship which is to leave this place for France some time next month under passports.—Having for several years past come to this place every winter I have regularly written to you while here & before my return home in the spring; except the last year. I sat down then as usual to give you an account of your affairs; but when I came to review your letters, I found that in various instances respecting those in the hands of others, I did not possess full information. instead of writing to you therefore, I wrote to them, & expected to obtain their answers in time to write to you immediately on my return home. their answers not arriving, yet constantly expected at Short date, run off the Summer, till my return to this place was approaching, and finally prevented my annual statement. I shall commit it to some sure person among those who are to go with the flag. I have never seen mr Gerry, nor had any information from him. he is proposed as Governor of Massachusets & under good auspices. mr Griffiths called on me with your letter; but I reserve acknolegements of these to my next. your brother is to attend to your Western lands, & to Colo. Skipwith’s matter. no doubt he informs you of these in the inclosed letter to you. I commit to you two others. the one from a French family settled in my neighborhood; the other from Anthony Giannini whom you know. they both rely on me to convey their letters, & I must ask the favor of you to find some channel. tho’ our quadrennial election is still 9. months distant, the public mind begins already to be agitated. the campaign of slander is opening & it’s batteries beginning to play on the two objects of the  public wishes. defamation has been carried in our papers to so licentious and revolting a length, that it has lost all it’s effect. it does not even give pain to those at whom it is levelled. it is in truth now only a contest of principle whether the Executive or the legislature shall be strengthened? no mortal can foresee in favor of which party the election will go. there is one supreme consolation. that our people have so innate a spirit of order & obedience to the law, so religious an acquiescence in the will of the majority, and deep conviction of the fundamental importance of the principle that the will of the majority ought to be submitted to the minority, that a majority of a single vote, as at the last election, produces as absolute & quiet a submission as an unanimous vote. but on politics I must not write. present me respectfully to your amiable friend and accept assurances of my constant & affectionate friendship and Attachment. Adieu.

Th: Jefferson


P.S. la Connoissance des tems for the year, and indeed as far forward as it is published, will always be a most acceptable annual communication to me.

